Citation Nr: 1731821	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-04 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for a left foot injury.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3. Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for boil scar on the right buttocks.

4. Entitlement to service connection for constipation.

5. Entitlement to service connection for bruising condition.

6. Entitlement to service connection for gynecomastia.

7. Entitlement to service connection for dizziness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and August 2014 rating decision issued by the RO. 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.





FINDINGS OF FACT

1. In an August 2010 decision, the Board denied compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 for a left foot injury; the Veteran did not appeal this decision.  

2. The material added to the record after the August 2010 Board decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

3. In August 2005 decision, the Board denied service connection for hypertension; the Veteran did not appeal this decision.  

4. The material added to the record after the August 2005 Board decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

5. The Veteran's scar of the right hip/buttocks area was not caused by carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, nor was it an event not reasonably foreseeable.

6. The Veteran's constipation, gynecomastia, dizziness and claimed bruising were not caused by or permanently made worse by a service-connected disability.

7. The Veteran's constipation, gynecomastia, dizziness and claimed bruising are not caused by VA hospital care, medical or surgical treatment, or examination and claimed bruising has not been shown.


CONCLUSIONS OF LAW

1. The August 2010 Board decision that denied compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 for a left foot injury is final. 38 U.S.C.A. 
§ 7104 (West 2014); 38 C.F.R. § 20.1100 (2016). 

2. The evidence received subsequent to the August 2010 Board decision denying compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 for a left foot injury is not new and material and the claim is not reopened. 38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3. The August 2005 Board decision that denied service connection for hypertension is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016). 

4. The evidence received subsequent to the August 2005 Board decision denying service connection for hypertension is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

5. The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for boil scar on the right buttocks have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016).

6. The criteria for service connection or compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for constipation are not met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.361 (2016).

7. The criteria for service connection or compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for bruising are not met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.361 (2016).

8. The criteria for service connection or compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for gynecomastia are not met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.361 (2016).

9. The criteria for service connection or compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for dizziness are not met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of Claims - New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is that not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for the reopening of claims. The Court of Appeals for Veterans Claims (Court) noted that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Left Foot Injury

The Board denied entitlement to compensation benefits, pursuant to 38 U.S.C.A. 
§ 1151 for a left foot injury in an August 2010 decision. The Board found that the Veteran's left foot injury was not shown to be caused by VA hospital care, medical or surgical treatment, or examination.

The evidence considered in August 2010 included the Veteran's lay contentions and testimony, alleging that VA was negligent for allowing him to leave a VA treatment facility (on a pass) with a cast on his right foot that ultimately resulted in his being involved in a motor vehicle accident and sustaining injury of the left foot. Other evidence considered then were VA treatment records documenting the treatment the Veteran received for various disorders. September 1999 treatment records showed, in pertinent part, that the Veteran was involved in a motor vehicle accident on September 17, 1999, sustaining fracture and casting of the left leg. The Veteran was informed of this decision and apprised of his appellate rights, but he did not appeal the Board decision. Therefore, the August 2010 Board decision became final. 38 C.F.R. § 20.1100. 

In January 2014, the Veteran requested that his claim be reopened. The evidence received since the August 2010 Board decision includes various lay statements submitted by the Veteran reiterating his previously rejected assertions that his left foot disorder was due to negligent treatment on the part of VA. The statements are cumulative in nature and repetitive of his previous assertions. 

Further, the more recent treatment records do not support his lay assertions that his left foot injury was caused by VA hospital care, medical or surgical treatment, or examination. These more recent treatment records confirm that the Veteran had been involved in a motor vehicle accident and sustained a left foot injury. The fact that he had been involved in a motor vehicle accident and sustained a left foot injury had been established previously. Thus, this evidence is cumulative.

The Veteran's left foot injury not shown as caused by VA hospital care, medical or surgical treatment, or examination is the basis for this continued denial of his claim. For these reasons, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 for a left foot injury.   


Hypertension

The Board denied service connection for hypertension in an August 2005 decision. The Board found that the Veteran's hypertension was not manifest during service or within one year of separation and was unrelated to his period of service.

The evidence considered in August 2005 included the service treatment records, February 1975 VA examination report (documenting the Veteran's blood pressure reading was 120/80 with no medications were reported), private treatment report of July 1983 (documenting that the Veteran's blood pressure reading in June 1970 was 140/90 and his blood pressure reading in August 1978 was 128/80-86), VA treatment in March 1991 and July 1993 (documenting the Veteran's blood pressure readings were 104/62 and 137/91, respectively), February 1993chest x-ray findings (documenting that there was no cardio-pulmonary disease), private treatment record of September 1999 (documenting that the Veteran was prescribed lisinopril and had a blood pressure reading of 157/99), and the November 1999 VA hospital discharge summary (reflecting a diagnosis of hypertension). The Veteran was informed of this decision and apprised of his appellate rights, but he did not appeal the Board decision. Therefore, the August 2005 Board decision became final. 38 C.F.R. 
§ 20.1100. 
 
In January 2014, the Veteran requested that his claim be reopened. The evidence received since the August 2005 Board decision includes various lay statements submitted by the Veteran asserting his hypertension onset due to medications prescribed to him by VA. 

The more recent treatment records do not support his lay assertions that he hypertension onset due to medication prescribed to him by VA. These more recent treatment records confirm that the Veteran has hypertension. The fact that he has hypertension had been established previously. However, the May 2014 Report of VA examination reflects the examiner's opinion that the hypertension was less likely than not due to medications prescribed for a service-connected disorder. The examiner explained that there was no evidence of record to support the Veteran's claim that his benign essential hypertension was drug induced. In addition, the examiner found that the onset of the Veteran's hypertension was not the result of the negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA. The examiner explained that the medication administered or prescribed were well justified (by the findings on examination and results of diagnostic/laboratory testing) for the treatment of the Veteran's psychiatric disorder. An October 2016 addendum confirms the examiner's opinion. 

The Veteran is not service-connected for any disability, including his psychiatric disorder. Thus, though his assertions and medical evidence are new, they do not relate to an unestablished fact necessary to substantiate the claim.   

The lack of a nexus between current diagnosed hypertension and period of service (or service-connected disability) is the basis for this continued denial of his claim. For these reasons, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim of service connection for hypertension.   

1151

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable. 38 U.S.C.A. § 1151 (2014).

VA regulations provide that benefits under 38 U.S.C.A. § 1151(a)  for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (2016).

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met. In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability. See 38 C.F.R. § 3.361(c)(1) (2016).

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d) (2016). It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran or the Veteran's representative. 

To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination. Whether the proximate cause of a Veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361(d) (2016).

A May 2010 VA treatment record reflects the Veteran received treatment in the emergency room (ER) for complaints of nausea/vomiting, chills and a growing boil on the right gluteal region. On objective examination, diagnoses of septic shock, disease of respiratory system and abscess on right gluteal region were rendered. 

A June 2010 VA admission treatment record reflects that the Veteran was admitted for wound care status post (s/p) incision and drainage (I&D) of the abscess of the right buttock in May 2010. The Veteran reported that the boil was cut out and he was given five "IVs." The examiner noted that wound culture grew MRSA and appropriate antibiotics were initiated. The examiner documented that dressings were performed by general surgery and antibiotics were continued. Physical examination showed an open wound on the right buttock in close proximity to the anus. The wound was clean and there were no signs of infection. Dry blood was observed on the dressing and the dressing was replaced. Pertinent diagnosis was open wound right buttock, status-post abscess (admitted for wound care).

A subsequent June 2010 VA follow-up treatment record documents that physical examination showed the right buttock wound was clean, granulating well, with no purulence. The physician assessed that the wound was healing satisfactorily.

A July 2010 VA treatment record documents the Veteran's complaint of right hip pain where the cyst was removed. The Veteran reported that he continued to change the dressing once per day. He stated that he only experienced pain when he sat down and he experienced pressure in this area described as a level 3 on the pain scale. An August 2010 VA telephonic contact treatment record reflects that the Veteran's wound was looking much better and making good progress.  

The August 2016 Report of VA examination reflects a diagnosis of right buttock scar. The examiner documented the medical history of the right buttock boil and its removal. The examiner opined that it was less likely that the claimed painful scar of the right hip/buttock area was caused by or became worse as a result of VA treatment. The examiner explained that the VA post-surgical care was needed to remove pus from the affected area; therefore, the condition was not worsened but rather improved. The scar was the result of the needed surgery.

The threshold question in this case is whether the Veteran incurred additional disability as a result of VA treatment in May 2010, in particular the I&D of the abscess of the right buttock. The Veteran clearly incurred additional disability as a result of the VA treatment he received in May 2010. As documented in the August 2016 examination report, the Veteran incurred a right buttock scar.

Thus, the remaining inquiry is whether the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA; or an event not reasonably foreseeable. 

In the August 2016 examination report, the VA examiner opined that it was less likely that the painful scar of the right hip/buttock area was caused by or became worse as a result of VA treatment, explaining  that treatment was needed to remove pus from the affected area. Thus, the Veteran's condition was not worsened but rather improved. The scar on the right buttock was the result of the needed surgery.

As the evidence shows that the Veteran's additional disability (i.e., painful scar of the right buttock) was not the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA (given that the treatment was necessary and improved the Veteran's condition); and an event reasonably foreseeable (given that the scar was the result of the needed surgery), compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 are not warranted. Accordingly, the benefit sought on appeal is denied.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran asserts that his constipation, dizziness, gynecomastia (enlarged breasts) and bruising onset due to medications he was prescribed by health care providers at the VA. 

A June 1965 service treatment record reflects that the Veteran experienced diarrhea that onset three days earlier. Otherwise the service treatment records do not document complaints of or treatment for constipation (or other gastrointestinal disorder) dizziness, gynecomastia or bruising.

A February 1991 treatment record reflects that the Veteran had experienced upper abdominal distress of one month duration. On examination, the diagnosis was gastroenteritis. A September 1996 treatment record documents the Veteran's complaint of constipation that onset secondary to his taking Colestipol.

A July 1997 medication refill record reflects the Veteran's report that medication used to treat his high blood pressure and prostate gland problems caused dizziness and light-headedness. A September 2011 VA treatment record reflects the Veteran's report that medicines prescribed to him by the VA caused his constipation. In addition, the Veteran submitted copies of his various prescription medications and their listed side effects.

May 2014 Reports of VA examination document, in pertinet part, diagnosis of constipation. The Veteran did not have a diagnosed skin disorder (i.e. bruising). The Veteran reported that he had noticed gynecomastia since approximately 1993 but he had not sought medical treatment (consultation) for gynecomastia. The examiner noted that the Veteran was prescribed medication for benign prostate hypertrophy (BPH) and stated that the medication could cause postural hypotension.

The examiner opined that the Veteran's claimed gynecomastia (enlarged breasts), dizziness, bruising and constipation were less likely than not proximately due to or the result of a service-connected disability (medication prescribed for treatment thereof). The examiner noted the Veteran's report that he had not sought medical treatment for gynecomastia, bruising or dizziness; explained that the Veteran's described dizziness was orthostatic hypotension which was not uncommon in patients treated for hypertension; stated that the Veteran took over-the-counter (OTC) aspirin which had the potential to decrease platelet agglutination and result in bruising (however, the Veteran had reported his bruises were traumatic in etiology from falls); observed that the Veteran's gynecomastia appeared minimal on examination and could be a normal variant or medication related, while explaining that the etiology was obscure and could not be specifically attributed to medications the Veteran cited to; and, concluded that it would require volumes of text to fully describe all of the possible side effects of the various drugs that the Veteran was prescribed on a regular basis. 

The examiner found that each medication administered or prescribed appeared to be well justified by the findings on examination and the results of diagnostic and laboratory testing and concluded there was no specific instance (with regard to prescribing the medication) where there was an exercise of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA in causing any constipation, dizziness, gynecomastia or bruising.

In the October 2016 addendum, citing to extensive treatment records reviewed, the examiner opined that it was less likely that the Veteran's claimed constipation, gynecomastia, bruising and dizziness were caused by or became worse as a result of VA treatment. The examiner explained that the prescribed medication were necessary for treatment of the Veteran's psychiatric disorder and had good results. Further, the examiner noted that service connection was not in effect for any disability, including a psychiatric disorder. Further, the examiner opined that it was less likely that any additional disability (i.e., constipation, dizziness, gynecomastia, bruising) resulted from carelessness, negligence, lack of skill or similar incidence of fault on the part of the VA, explaining that the medications and potential side effects were well monitored by the VA. Finally, the examiner opined that it was less likely that the additional disability (i.e., constipation, dizziness, gynecomastia, bruising) resulted from an event that could not have reasonably been foreseen, reiterating that the Veteran had proffered no specific allegation.

To the extent that the Veteran seeks service connection for constipation, bruising, gynecomastia and dizziness secondary to a service-connected disorder (or medication prescribed for treatment thereof), service connection is not warranted given that service connection has not been established for any disorder. 38 C.F.R. 
§ 3.310. In addition, as the evidence shows that the Veteran's constipation, gynecomastia, dizziness and claimed bruising are not caused by VA hospital care, medical or surgical treatment, or examination, compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 are not warranted.

The Veteran is not competent to link his disorders to service, service connected disability or fault of VA. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

The Veteran is a lay person and is not competent to establish that his current scar of the right buttock, constipation, bruising, dizziness or gynecomastia onset as a result service-connected disorder or fault of VA. The Veteran is not competent to offer an opinion as to etiology of any current scar of the right buttock, constipation, bruising, dizziness or gynecomastia. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

Accordingly, the claims must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The application to reopen a claim for entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 for a left foot injury is denied. 

The application to reopen a claim for service connection for hypertension is denied. 

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for boil scar on the right buttocks is denied.

Service connection for constipation is denied.

Service connection for bruising condition is denied.

Service connection for gynecomastia (claimed enlarged breasts) is denied.

Service connection for dizziness is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


